DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claim Rejections - 35 USC § 112
Claim 6 recites the limitation "performs the limitation".  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-11, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (US 2010/0010689) in view of Perkins (US 2017/0248952), and Nothacker (US 2016/0318521) in view of Huang (CN105235643A)
As to claim 1 Yasushi discloses a vehicle control device comprising: 
a central processing unit that acquires speech data related to a speech of a speaker(Paragraph 101 “Similarly, a microphone may be installed in the vehicle, and the captured voice may be used to presume the drunk state by comparing the voice with that of the normal situation, or to determine the sign of being drunk.”); 
a camera that acquires image data including an image of the speaker (Paragraph 101 “camera may be installed inside or outside of the vehicle, and the images captured by the camera may be used to discriminate each individual, to presume the drunk state by comparing the face picture with that of the normal situation, or to determine the sign of being drunk.”)
wherein the central processing unit:
acquires the speech data from speech for performing a start operation, the start operation being an operation performed by the driver with respect to a vehicle to start r (Paragraph 101 “In the embodiment and the modified embodiment, the drunk driving preventing apparatus 200 determines whether or not the driver is drinking alcohol by detecting alcohol in the driver's breath or the air in the vehicle. However, the present invention is not limited to this…..Similarly, a microphone may be installed in the vehicle, and the captured voice may be used to presume the drunk state by comparing the voice with that of the normal situation, or to determine the sign of being drunk.”);;
Yasushi teaches of determining whether not the driver is intoxicated by not just a breath analyzer but through a variety of sensors such as using a voice to presume a drunken state (Paragraph 101).  The main embodiment describes determining the start operation using a breath analyzer.  However as described in the alternate embodiment a captured voice can be used to determine the drunken state (Paragraph 101).  It would have been obvious to one of ordinary skill to modify Yasushi to include the voice capture unit in determining the start operation for the purpose of preventing the driver from driving the vehicle in an intoxicated state.
Yasushi does not explicitly disclose wherein the central processing unit transmits the speech data and the image data to an alcohol level determining model,
Perkins teaches a transmitting the speech data and the image data to an alcohol level determining model, the image data including a complexion, a facial expression of the speaker (Paragraph 50 “One example of an operational factor is an operator alertness factor. As mentioned above, various sensor data collectors 110 may gather data 115 about a vehicle 101 operator. This data 115 may be used to determine the operator alertness factor. For example, image recognition techniques such as are known could be used to determine, e.g., based on a person's eyes, facial expressions, etc., whether the person is awake, a sleep, sober, drunk, etc. Likewise, microphone data collectors 110 could provide data 115 that could be analyzed using known techniques to determine, based on a person's voice, whether the person was under the influence of drugs or alcohol.”),
wherein the alcohol determining model determines an alcohol level based on the complexion, the facial expression of the speaker form the image data (Paragraph 50 “One example of an operational factor is an operator alertness factor. As mentioned above, various sensor data collectors 110 may gather data 115 about a vehicle 101 operator. This data 115 may be used to determine the operator alertness factor. For example, image recognition techniques such as are known could be used to determine, e.g., based on a person's eyes, facial expressions, etc., whether the person is awake, a sleep, sober, drunk, etc. Likewise, microphone data collectors 110 could provide data 115 that could be analyzed using known techniques to determine, based on a person's voice, whether the person was under the influence of drugs or alcohol.”)
It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of determining a driver alcohol level based on image and speech data for the purpose of determining if the driver can safely operate the vehicle.
Yasushi does not explicitly disclose that the image data transmitted to the alcohol determining model includes including a motion of the speaker.
 (Paragraph 26 “For instance, in interfacing with sensor systems of the vehicle, the OBD module can provide one or more of: body weight information associated with one or more seat positions in the vehicle, body temperature information associated with one or more seat positions in the vehicle, biometric data (e.g., heart rate data, galvanic skin response, motion data, body-position data, posture data, ergonomics-related data, mirror position data, etc.) associated with the driver of the vehicle (e.g., from sensors integrated into vehicle system control input devices proximal the driver's seat), authentication data (e.g., voice recognition data, facial recognition data, fingerprint recognition data, etc.) associated with the driver and/or passengers of the vehicle, and any other suitable information. As such, information from the OBD module can be used to identify the driver and/or passengers of the vehicle (e.g., based upon processing of voice data, based upon processing of image data, based upon processing of video data, based upon processing of fingerprint data, based upon processing of weight data, based upon processing of body temperature data, based upon processing of biometric data, etc.). Additionally or alternatively, this and/or other information from the OBD module can be used to determine impairment of the individual intending to drive the vehicle.”).
It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of using image data including the motion of the speaker for the purpose of identifying the user state and the level of intoxication of the user.

Yasushi does not explicitly disclose the central processing unit determines whether or not the speaker indicated by the speech data is a driver; and
Huang teaches the central processing unit determines whether or not the speaker indicated by the speech that is a driver (Abstract “the template voice being the recognition voice which is input by the owner in the terminal database in advance; when the recognition voice obtained by the vehicle body terminal is matched with the template of the template voice, the vehicle door automatically unlocking.”); and
Restricts an operation of opening the driver’s door of the vehicle in a case in which the central processing unit determines that the speaker is not the driver, even when the alcohol level indicates that the speaker is not in an intoxicated state (Abstract “The invention discloses a vehicle door unlocking method, characterized by comprising: a vehicle body terminal obtaining recognition voice input by an owner; searching a template voice matched with the voice in a vehicle terminal database, the template voice being the recognition voice which is input by the owner in the terminal database in advance; when the recognition voice obtained by the vehicle body terminal is matched with the template of the template voice, the vehicle door automatically unlocking.”).
It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of restricting operation when the speaker is not the driver for the purpose of preventing unauthorized access to the vehicle.


As to claim 2 Yasushi teaches a vehicle control device wherein limiting the start operation includes at least one of preventing the start operation or preventing an operation of the vehicle corresponding to the start operation (Paragraph 64, 101). 
As to claim 6 Huang teaches wherein the central processing unit performs the limitation in a case in which the central processing unit determines that the speaker is the driver(Abstract).
As to claim 7 Yasushi does not explicitly disclose a vehicle control device wherein the start operation includes opening a driver's door of the vehicle.  Yasushi teaches of locking the door if it is determined that that the driver is intoxicated (Paragraph 89). It would have been obvious to one of ordinary skill that if the driver is not intoxicated that the door would not be locked and allowed to open in order to allow a sober driver to operate the vehicle.
As to claim 8 Yasushi discloses a vehicle control device wherein the start operation includes starting an engine of the vehicle (Paragraph 64); and
in a case in which the central processing unit determines unit determines that the speaker is not the driver, or in a case in which the alcohol level indicates that the speaker who is sitting in the driver’s seat is in an intoxicated state, the central processing unit restricts a starting operation of the vehicle (Paragraph 6).
As to claim 10 the claim is interpreted and rejected as in claim 1.
As to claim 11 the claim is interpreted and rejected as in claim 1.
 (Perkins Paragraphs 38).  
As to claims 22, 23 the claims are interpreted and rejected as in claim 21.
As to claim 24 Yasushi discloses a vehicle control device, wherein the central processing unit:
In response to acquiring the speech data from the speech for performing the start operation, acquires the alcohol level indicating whether or not eh driver attempting to start driving the vehicle is in an intoxicated state(Paragraph 101), and
Limits the start operation of the vehicle in ca case in which the alcohol level indicates that the driver is in the intoxicated state(Paragraph 6).
As to claims 25, 26 the claims are interpreted and rejected as in claim 24.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (US 2010/0010689) in view of Perkins (US 2017/0248952), and Nothacker (US 2016/0318521) in view of Huang (CN105235643A) as applied to claim 1 above, and in further view of Ekchian (US 2012/0112879)
As to claim 3 Ekchian teaches a vehicle control device further comprising an output section that outputs a voice urging a response by the speaker, wherein the central processing unit acquires, from the speaker, a response to the voice output from the output section as the speech (Paragraph 66, 21). It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of asking questions to the driver for the purpose of determining if the driver is intoxicated.
 (Paragraph 16). It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of recognizing and checking the id of the driver for the purpose of allowing only authorized people to use the vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (US 2010/0010689) in view of Perkins (US 2017/0248952), and Nothacker (US 2016/0318521) in view of Huang (CN105235643A) as applied to claim 1 above, and in further view of Barnett (US 2018/0168464)
As to claim 9 Barnett teaches a vehicle control device wherein the vehicle control device is an artificial intelligence speaker (Paragraph 27, 84). It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of an artificial intelligence speaker for the purpose of interacting with the driver to determine if the driver is intoxicated.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-11, 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
2/25/2022